          Case 1:19-cv-00292-PX Document 2 Filed 01/30/19 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

TEONA LAKIA BRYANT,

       Plaintiff,

v                                                   Civil Action No.:
FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

       Defendant.


                               NOTICE TO ADVERSE PARTY

TO     Brian S. Brown, Esq.
       Brown & Barron, LLC
       7 St. Paul Street, Suite 800
       Baltimore, MD 21202
       Attorney for Plaintiff

       Pursuant to Title 28, Section 1446 of the United States Code, you are hereby notified that

a Notice of Removal, as required by said section, has this day been filed i1 the United States

District Court for the District of Maryland, and a copy of the Notice of Removal is attached

hereto for your information and made aparthereof. The undersigned has also filed a copy of the

Notice of Removal with the Clerk of the Circuit Court for Baltimorc City, Mar-yland, pursuant   t'
the above-referenced code section, dated the 30th day of .Ianuary,2019.




                                               I
            Case 1:19-cv-00292-PX Document 2 Filed 01/30/19 Page 2 of 2




                                                    Respectfully submitted,




                                                 Robert L. Hebb (23425)
                                                 rhebb@semmes.com
                                                 James O. Spiker IV (30189)
                                                jspiker@semmes.com
                                                 Semmes, Bowen & Semmes
                                                25 South Charles Street, l4th Floor
                                                Baltimore, Maryland 21201
                                                 (410) s39-s040
                                                Attorney for Defendant




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this   30th day   of January, 2019, a copy of this Notice to Adverse

Party was mailed first-class, postage prepaid to:

                Brian S. Brown, Esq.
                Brown & Barron, LLC
                7 St. Paul Street, Suite 800
                Baltimore, MD 21202
                Att orney .for P I ointiff




                                                Robert L. Hebb (23425)


82t l6848.DOC




                                                      2
